Citation Nr: 1700999	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 28, 1990 (from November 22, 1955), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to April 1954.  The Veteran died in July 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has addressed this issue several times previously.  In March 2007, the Board issued a decision that there was a clear and unmistakable error in a November 1955 rating decision, which denied service connection for duodenal ulcer.  The RO implemented the Board's March 2007 decision in a March 2007 rating decision, which granted entitlement to service connection for the Veteran's duodenal ulcer with hiatal hernia effective November 2, 1955 and assigned a 30 percent initial rating for the period prior to November 28, 1990.  From November 28, 1990, a 60 percent rating for duodenal ulcer with hiatal hernia and a TDIU have been in effect.

In February 2008, the Veteran filed a notice of disagreement as to the initial rating assigned for his duodenal ulcer with hiatal hernia, prior to November 28, 1990.  He also requested a TDIU for the period prior to November 28, 1990.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (A claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).

The Veteran died in July 2008, and the Appellant filed a claim for accrued benefits in August 2008.  The October 2009 rating decision denied entitlement to an initial rating in excess of 30 percent for duodenal ulcer with hiatal hernia and entitlement to a TDIU, for the period prior to November 28, 1990, for accrued benefits purposes.
In June 2014, the Board granted an initial 60 percent rating for duodenal ulcer with hiatal hernia for the period prior to November 28, 1990 but denied entitlement to a rating, schedular or extraschedular, in excess of 60 percent for accrued benefits purposes.  The Board also denied entitlement to a TDIU, for the period prior to November 28, 1990, for accrued benefits purposes.  The Appellant appealed the Board's June 2014 decision to the United States Court of Appeals for Veterans Claims (Court) and in a January 2015 Joint Motion for Partial Remand (Joint Motion) of the Appellant and the Secretary of VA (the Parties) requested that the Court partially vacate and remand the Board's decision on the TDIU issue for compliance with the instructions in the Joint Motion.  In a January 2015 Order, the Court granted the Joint Motion.  The Court's Order did not disturb the Board's decision granting a 60 percent rating for duodenal ulcer with hiatal hernia for the period prior to November 28, 1990 but denying entitlement to a higher rating.

In August 2015, the Board issued a decision, which denied entitlement to a TDIU, for the period prior to November 28, 1990, for accrued benefits purposes.  
The Veteran appealed the Board's August 2015 decision to the Court.  In a June 2016 Joint Motion, the parties moved the Court to vacate and remand the August 2015 decision which denied entitlement to a TDIU prior to November 28, 1990 for accrued benefits purposes.  The reasons stated in the Joint Motion are discussed more fully below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of the Veteran's death, a claim for entitlement to an initial rating in excess of 30 percent, prior to November 28, 1990, for service-connected duodenal ulcer with hiatal hernia, was pending and the Appellant filed a claim for accrued benefits within one year of the Veteran's death. 

2.  Prior to November 28, 1990, the Veteran's duodenal ulcer with hiatal hernia was productive of severe impairment of health.

3.  The Veteran's service-connected disability did not render him unable to follow or secure a substantially gainful employment prior to November 28, 1990.


CONCLUSION OF LAW

The criteria for a TDIU, prior to November 28, 1990, are not all met, for accrued benefits.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.166 (1955), 4.16 (1963&1975&1989&1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  A September 2008 letter satisfied the duty to notify provisions by notifying the Appellant of the criteria to substantiate a claim for accrued benefits.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  Prior to the Veteran's death, the claims file contained the Veteran's service treatment records, VA and private treatment records, and his records from the Social Security Administration (SSA).  The Board observes that the Veteran's most recent VA treatment records that were in VA's constructive possession at the time of the Veteran's death may not have been associated with the claims file at the time of his death.  Although the rating period for consideration on appeal for the Veteran's duodenal ulcer with hiatal hernia is prior to November 28, 1990 in this case, the Board notes that the record includes VA treatment records dated from 1959 to 2004.  Thus, it is not prejudicial to the Appellant to not obtain any outstanding recent VA treatment records, post October 2004, and remanding her accrued benefits claim to obtain these records would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).

Further, the Appellant could not furnish, and VA could not develop, additional evidence that might better substantiate the claims of entitlement to accrued benefits, as only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.  See 38 C.F.R. § 3.1000 (d)(4) (2015).  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In this regard, in July 2016, pursuant to the June 2016 Joint Motion and Court Order, the Board sent a letter to the Appellant and her attorney granting 90 days to submit any additional evidence to support the claim for accrued benefits.  As discussed in detail below, the Appellant, through her attorney, submitted additional evidence and argument in September 2016.


Accrued Benefits

In order for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; see Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2015).

Accrued benefits include those the veteran was entitled to at the time of death under an existing rating or based on evidence in the claims file at the date of death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. 
§ 3.1000(a).  Generally, only evidence contained in the claims file at the time of the veteran's death will be considered when reviewing a claim for accrued benefits.  This includes service department and VA medical records, which are considered to be constructively in the claims folder at the date of death, even though they may not physically be in the file until after that date.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

A March 2007 rating decision granted service connection for the Veteran's service-connected duodenal ulcer with hiatal hernia (ulcer disability) effective November 2, 1955, and assigned a 30 percent initial rating for the period prior to November 28, 1990.  In February 2008, the Veteran filed a notice of disagreement with that rating decision and claimed entitlement to an initial rating in excess of 30 percent, prior to November 28, 1990, for the ulcer disability and also claimed entitlement to a TDIU from January 1961 to December 1985.  The Veteran died in July 2008 and his claims were not finally adjudicated.  The Appellant, the Veteran's surviving spouse, filed a claim for accrued benefits in August 2008, within one year of the Veteran's death.  Thus, the issue of entitlement to a TDIU, for the period prior to November 28, 1990, for accrued benefits purposes, is properly before the Board.

General Principles

As discussed in the Introduction, the Veteran appealed the Board's August 2015 decision to the Court and in a June 2016 Joint Motion the Court vacated and remanded the Board's decision to the extent that it failed to provide adequate reasons or bases regarding the arguments the Appellant presented prior to the issuance of the Board decision on appeal.  In so finding, the Court acknowledged that in June 2015, the Appellant submitted a brief in support of her claim for accrued benefits noting various amendments of the TDIU regulation applicable throughout the pendency of the claim and argued that these regulations were applicable to her specific claim.  The Court found that the Board merely restated the current TDIU regulations and in a June 2016 Order, the Court determined that upon readjuducation, the Board should consider the Appellant's arguments and provide adequate reasons or bases for its determination.

Given the June 2016 Joint Motion and Court Order, the Board will address each applicable TDIU regulation in place during the appeal period - November 2, 1955 to November 28, 1990.  As discussed below, there is a single TDIU regulation, although the number has changed, with multiple amendments during the period on appeal.  In this respect, VA's September 2010 Fast Letter concerning the regulatory history of TDIU provides that:

The regulatory history does not provide an explanation for the creation of TDIU ratings.  VA's 1933 Schedule for Rating Disabilities (VASRD) provided the first definition of total disability as existing "when there is (or are) present any impairment (or impairments) of mind or body which is (or are) sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A 1934 revision of the VASRD provided the first authorization of a TDIU rating, sanctioned total disability ratings "without regard to the specific provisions of the rating schedule if a Veteran with disabilities is unable to secure or follow a substantially gainful occupation as a result of his disabilities."

In 1941, the Administrator of Veterans Affairs issued an extension of the 1933 VASRD, which provided that total disability ratings may be assigned without regard to the specific provisions of the rating schedule when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of his/her disabilities.  The 1941 regulation also provided the current TDIU rating criteria.

The 1945 Schedule for Rating Disabilities established that age may not be considered a factor in evaluating service-connected disability, and that service-connected unemployability could not be based on advancing age or additional (nonservice-connected) disability.  (Paragraph 16, General Policy in Rating Disability) 38 C.F.R. 
§ 4.16(a) became effective in March 1963.  

The regulation was amended in September 1975 to include subsection (b), which authorized a TDIU evaluation on an extra-schedular basis.  

In March 1989, subsection (c) was added to § 4.16, which directed that if a Veteran was rated 70 percent for a mental disorder that precluded gainful employment, 38 C.F.R. § 4.16(a) was not for application and such Veteran was to be assigned a 100-percent schedular evaluation.

In August 1990, 38 C.F.R. § 4.16(a) was revised to include language that marginal employment would not be considered gainful employment and also provided a definition of what constituted marginal employment.  See September 2010 VA Fast Letter 10-07, Pg.1-2.

Effective in 1955 was 38 C.F.R. § 3.166(a) which provided that total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation:  Provided, That permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  

Effective in 1963 38 C.F.R. § 4.16 provided that total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disable person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  This section also included the criteria that if the person has only one service connected disability the disability shall be rated at 60 percent or more.  Other parts of his regulation are not of importance because in the instant case the schedular rating for the Veteran's duodenal ulcer was 60 percent for the entire period under consideration. 

Subsection (b) of § 4.16 was added in September 1975 but addressed the situation where a veteran did not meet the percentage requirements and allowed for an extraschedular TDIU.  That and later amendments to the regulation are not of importance in this case because the rating for the Veteran's duodenal ulcer is 60 percent since November 2, 1955.  Subsection (b) specifically applies to only those situations where the person does not meet the percentage requirements mentioned above.  

The Board recognizes that the September 2016 argument from the Appellant's representative contends that an extraschedular total rating from November 1955 is warranted based on his duodenal ulcer rendering it impossible for an average person to follow a substantially gainful occupation but this argument is not applicable.  The question is whether a schedular total rating, under 3.166(a) or 4.16, or 4.16(a) is warranted.  


Facts

Pertinent evidence of record includes VA and private treatment records.  Specifically, a December 1959 VA treatment and process record reflects that the Veteran was examined and treated in October 1959 for pain in the epigastrium, vomiting, nausea, anorexia, and weight loss.  He stated that this condition had previously been diagnosed as ulcer.  He further stated that he had been sick for about a month but had managed to work until September 1959.

The next treatment of record regarding the Veteran's ulcer disability is dated in June 1966.  A VA hospital summary reflects that the Veteran was admitted with a three day history of ulcer symptoms.  According to the Veteran's reports, his ulcer gave him a great deal of pain and had cost him time, jobs and money.  The Veteran was hospitalized for approximately 20 days.

In an April 1967 letter, the Veteran's wife stated that the Veteran was admitted in a VA hospital in 1960 and 1965 for bleeding ulcer.  She described that the Veteran could not hold a job, could not sleep, and was in pain day and night.

Private hospital records dated from September to October 1967 reflect that the Veteran was hospitalized and treated conservatively for a bleeding ulcer.  It was noted that his upper gastrointestinal series showed a chronic active duodenal ulcer.  

Private hospital records dated in October 1970 reflect that the Veteran was hospitalized for three days.  The hospital records stated the Veteran was self-employed in the refrigeration business.  

The Veteran was re-admitted in February 1971 with chief complaints of abdominal pain, possible bleeding, nausea, vomiting, and passage of a dark stool.  It was noted over the years he had occasional mild bleeding from his ulcer since 1954.  The impression was chronic duodenal ulcer.  

Thereafter, the evidence of record is devoid of any further hospital admittance related to the Veteran's ulcer disability.  Instead, he was followed by a private physician, Dr. D. Robertson for various conditions from November 1972 to September 1988.  His records disclosed the following:

In April 1978, Dr. Robertson noted the Veteran was on a bland diet and complained of bloating and nausea but also pain in the upper right quadrant radiating to the back and shortness of breath.  Dr. Robertson had concerns that the Veteran may have a condition involving his gall bladder.  In another April 1978, the Veteran complained his stomach was giving him trouble but admitted he had eaten a lot of junk food.  

In July 1978, the Veteran reported the inability to keep anything down.  In another July 1978 treatment record the Veteran presented with stomach pain.

In January 1979, Dr. Robertson noted the Veteran overreacts to stress and adverse conditions but used over the counter medication for treatment.

In May 1985, the Veteran endorsed symptoms to include having pain after he eats.

A November 1988 report by Dr. J. Bolin noted the Veteran had bulging discs pathology and he was at risk for further injury if he engaged in any heavy type of work.

An April 1991 private medical record indicates that the Veteran had a work related accident and injured his back, which prevented further employment in 1988.

In January 1991, the SSA determined the Veteran's condition was not severe enough to keep him from working, considering his age, education, training, and work experience.  An industrial accident caused a back injury, but the medical evidence showed that he was capable of work that required less physical effort.  The SSA did not discuss whether the Veteran's ulcer disability affected his employability.  

In a July 2007 affidavit, the Veteran stated that after separation from service, he was able to obtain a job at a body plant and made substantially gainful income from 1955 to 1960.  He stated he was able to work during this time period although he also suffered from stomach pain, cramping, nausea, frequent vomiting and weight loss.  However, he stated near the end of 1959, his symptoms became more severe and frequent and he was let go from his job because of his constant sickness and vomiting.  The Veteran further reported that after he lost his job at the end of 1959, he was too sick to work and he could not get a regular job.  He stated that he would take any type of job and work at numerous odd jobs when he was able to do so, but he could never hold down a job because his ulcer symptoms would interfere with his ability to work.  He stated that from 1961 to 1971, he had little income and he was hospitalized on several occasions due to his ulcer condition; from 1972 to 1986, he only made substantially gainful income in 1972, 1977 and 1978, working in various jobs.  In 1987 and 1988, according to the Veteran, he was again able to earn substantially gainful income working in construction but he was unable to maintain this employment for long.  

With the affidavit, the Veteran submitted a summary of FICA earnings from 1959 to 1988.  This document indicates he worked and received income, some years better than others, for the years 1962 to 1967, 1972, 1977 to 1978, and 1986 to 1988.

In March 2008 Dr. P. Vogelsang, the Veteran's VA primary care physician from 2003 to 2008, stated that the Veteran's ulcers and hiatal hernia apparently caused a lot of disruption with his work in the past to the point that he was unemployable.  Dr. Vogelsang stated that based on the Veteran's records from 1955 through 1990, he had admissions for nausea, vomiting, and dark stools associated with his diagnosis of bleeding duodenal ulcers, and opined that "it is as likely as not that his service connected duodenal ulcer with hiatal hernia prevented him from obtaining and maintaining substantially gainful employment between 1961 and 1985."  Dr. Vogelsang based her opinion based on records from 1955 to 1990 provided by the Veteran.


Analysis

For the reasons discussed below, the Board finds that entitlement to a TDIU prior to November 28, 1990, for accrued benefits purposes is not warranted.  This is because the preponderance of evidence is against a finding that the Veteran's service connected disability prevented him from following a substantially gainful occupation.

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words, a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.  Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous SSA regulations) (internal citations omitted). 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Board finds that the Veteran's and the Appellant's statements of record are competent evidence regarding the impact of his service-connected disability on his occupational functioning.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  In this regard, the medical evidence of record supports the Veteran's and the Appellants reports concerning severe symptomatology associated with his service-connected duodenal ulcer with hiatal hernia and the resulting frequent hospitalizations.  For this reason, the Board in June 2014 granted a 60 percent disability rating for the Veteran's ulcer disability, which contemplates his impairment in earning capacity caused by this disability, that is, his symptoms of pain, vomiting, weight loss, hematemesis, melena, as well as any other unlisted symptom combinations caused by his ulcer disability that are productive of severe impairment of health.  

Nevertheless, neither the Veteran's nor the Appellant's statements establish that he was unable to follow substantially gainful employment due solely to his service-connected disability, prior to November 28, 1990.  Concerning this, the Board observes that despite his frequent hospitalizations and difficulty performing in a job due to severe ulcer symptoms, the Veteran actually worked from 1956 to 1960, 1962 to 1967, 1972, 1978, 1979, and from 1987 to 1988, during the rating period on appeal, which is from November 2, 1955, the effective date for service connection, to November 28, 1990.  This is compelling evidence that he was able to work even with his ulcer and contradicts his and the Appellant's assertion that he was unable to do so.  

Although the Veteran and the Appellant have asserted that his ulcer disability worsened at various periods of time, when considered with the entire record evidence, including the medical records and the March 2008 opinion from Dr. Vogelsang, suggest that his disability was always severe and the Board agrees, which supports the 60 percent rating assigned.  However, since the disability was always severe, and the Veteran was able to work at the beginning of his career, at times in the middle, and at the end of his career, for a total of about 11 years in a 35-year period, the Board finds that entitlement to TDIU is not established.  As the Veteran maintained employment during these years, it would be reasonable to infer that during this time, he possessed the physical and mental capabilities required for and was able to work, despite his severe ulcer disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that fact finders "may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings" (internal quotations omitted)); See Geib v. Shinseki, 733 F.3d 1350, 1354  (explaining that "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  Thus, to the extent that the Veteran and the Appellant have asserted that the disability was worse in the years when he was not working, the Board finds that assertion is competent but is outweighed by the medical records which are objective and consistent.  In fact, the Board notes hospitalizations for the Veteran's ulcer disability intermittingly from the mid 60's to 1971 only.  Thereafter, his condition was stable enough that he was followed by a doctor on an outpatient basis, even at times when the Veteran was not working.  In light of the foregoing, the Board finds that the most probative evidence of record does not show that the Veteran's condition was worse during the periods that he was not working as compared to the periods he did work, which would suggest an impairment of the disability that prevented work.  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Concerning the June 2016 Joint Motion and Court Order, which noted that the Appellant submitted a brief in support of her claim for accrued benefits, which described various amendments of the TDIU regulation applicable throughout the pendency of the appeal and also noting that the Appellant argued that these regulations were applicable to her claim, the June 2016 Court Order and Joint Motion contended that the Board's August 2015 decision failed to provide adequate reasons or bases regarding the arguments the Appellant presented prior to the issuance of the August 2015 Board decision on appeal.  The Board acknowledges the Appellant's contentions by June 2015 and July 2015 affidavits as well as the September 2016 Additional Argument & Evidence submitted by the Appellant's attorney summarizing the applicable TDIU regulation and its amendments during the period on appeal.  Specifically, contending that the symptoms of the Veteran's service-connected disability affected his ability to obtain employment; and that the Veteran was unable to maintain a steady job after 1959 because of his constant symptoms of stomach pain, vomiting, throwing up blood, and diarrhea, which had a total impact on his ability to engage in substantially gainful employment; and also that the service connected duodenal ulcer prevented him from performing the acts required by employment because he eventually became too ill resulting in termination or having to go to the hospital for treatment.  The Board has considered the statements in rendering this decision.  

The Board acknowledges that the Veteran was unemployed during certain periods of the claim period.  Nonetheless, the Board finds that the Veteran was capable of substantially gainful employment, regardless of whether he was actually employed, pursuant to the VA regulations governing TDIU.  As discussed in the Board's August 2015 decision, his past employment is certainly a factor to consider, but it is not determinative.  

Moreover, the Board notes that in January 1991, the SSA determined that the Veteran's condition was not severe enough to prevent him from working, considering his age, education, training, and work experience.  An industrial accident caused a back injury, but the medical evidence showed that he was capable of work which required less physical effort.  The SSA determination did not discuss whether the Veteran's ulcer disability affected his employability.  See Social Security Administration Disability Determination.  While SSA records may be probative, the Board emphasizes that the findings of SSA are not controlling in the adjudication of VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

Although the Veteran's service-connected disability no doubt resulted in a degree of functional impairment, as acknowledged by the 60 percent disability rating, the probative evidence of record does not show that the Veteran's service connected ulcer disability prevented all substantially gainful employment.  The Board notes that the Veteran and the Appellant are competent to attest to factual matters of which they have first-hand knowledge, including problems he has encountered at work as a result of his service-connected disability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 Vet. App. 1331, 1335 (Fed. Cir. 2006).  Nevertheless, the Board must still weigh the lay statements of record against the objective evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the Veteran's and the Appellant's contentions but gives greater probative weight to the VA and private treatment records, which provide a clinical description of the symptoms and treatment of the Veteran's ulcer disability as well as the Veteran's reported history and opinions, of which the Board finds is more probative than the Veteran's and the Appellant's general lay statements.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).   

In this regard, the January 2015 Court Order and Joint Motion determined that the Board did not consider whether the Veteran had substantially gainful employment when the Veteran stated that the various jobs he held in 1972, 1978, and 1979 were odd jobs that he could not hold onto because of his ulcer disability.  As discussed, the medical evidence shows that during the period from 1959 to 1990, the Veteran's condition, while serious, he was able to work despite his ulcer symptoms and contradicts his and the Appellant's assertion that he was unable to do so or that he was not engaged in substantially gainful employment.  The Board finds that the most probative evidence establishes that the Veteran's condition was not worse during the periods of unemployment but then improved to enable him to obtain work for a period of time until the symptoms again worsened.  While there may have been day-to-day fluctuations or waxing and waning symptoms in the manifestations of the Veteran's service-connected ulcer disability, the evidence of record does not show a distinct period of time during which the Veteran's disability arose to a level where it prevented him from working.  He may have had difficulty finding employment, but he was capable of performing the mental and physical acts required for employment by virtue of the fact he did work during the time period in question.

In a March 2008 letter, the Veteran's representative sought staged ratings under Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 519 (2007) and requested a TDIU for the years the Veteran did not work.  In support of his claim, the Veteran submitted documentation summarizing his earnings from the years of 1951 through 1988.  See also VA Form 21-8940.  However, the mere fact that he did not work or did not make substantially gainful income during those years, for which he claims, entitlement to a TDIU, does not necessarily establish that he was unable to work due to his service-connected ulcer disability.  The Board acknowledges the Veteran's service-connected ulcer disability posed significant difficulties in obtaining and following employment, but the evidence of record does not support a conclusion that the Veteran was precluded from employment consistent with his education and occupational experience, due solely to his service-connected disability during the periods he was actually not working.  To that effect, the Veteran submitted his medical records from Dr. Robertson who treated him from 1972 to 1983, however, they contain little reference to the Veteran's service-connected disability and no reference being serious enough to affect employment or requiring anything more than follow-up and monitoring on an outpatient basis.  Further, the November 1988 letter from Dr. J. C. Bolin, which states that the Veteran had been working but he should not take the type of work he had been doing, although he might be able to sustain himself on lighter type of work.  The SSA determination essentially states the same thing.  

The Board has also considered the March 2008 opinion from Dr. Vogelsang, the Veteran's VA primary care physician from 2003 to 2008, who, as noted above, concluded, based only on the medical records provided by the Veteran, that "it is as likely as not that his service connected duodenal ulcer with hiatal hernia prevented him from obtaining and maintaining substantially gainful employment between 1961 and 1985."  Dr. Vogelsang's opinion is contradicted by the record as it clearly reflects that the Veteran actually worked in the years of 1962-1967, 1972, 1978, and 1979.  Further, this opinion provides no explanation as to why the Veteran's duodenal ulcer with hiatal hernia prevented him from obtaining and maintaining substantially gainful employment only between 1961 and 1985, when in fact Dr. Vogelsang based her opinion on the Veteran's records from 1955 through 1990.  Further, it is unclear whether Dr. Vogelsang knew the Veteran had been employed at various times in the period from 1959 to 1990.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  In this regard, the Board notes that a bare conclusion, even when reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Moreover, the Court has more recently explained "most of the probative value of a medical opinion comes from its reasoning. Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions." Nieves-Rodriguez v. Peake, 22 Vet. App 295, 304 (2008).  Dr. Vogelsang's opinion falls into the latter category.  Additionally, considering the March 2008 opinion that the Veteran's duodenal ulcer with hiatal hernia prevented him from obtaining and maintaining substantially gainful employment only between 1961 and 1985, as a whole and in the context of the evidence of record, to include the March 2008 opinion was based on records provided by the Veteran it is not more probative than the Veteran's general lay statements.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  Therefore, the Board finds that when considered with the entire record evidence, Dr. Vogelsang's opinion holds little probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  His opinion is outweighed by the treatment record descriptions of the Veteran's disability as well as his work record through the years at issue.

In sum, the Board finds that while the service-connected disability picture showed significant occupational impairment, the Veteran was not prevented from obtaining and maintaining gainful employment due solely to his service connected ulcer disability.  The same holds true for the earlier regulatory language - his ulcer disabilty did not result in impairment sufficient to render it impossible for the average person to follow a substantially gainful occupation.  The evidence clearly establishes that the disability alone did not prevent the Veteran from working.  Based on the foregoing, the Board finds that the preponderance of the evidence is against entitlement to a TDIU.  As such, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to a TDIU, prior to November 28, 1990, for accrued benefits purposes, is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


